In a discovery proceeding by administratrix respondent to recover United States Savings Bonds, Series E, purchased by decedent and registered at time of purchase in the name of decedent, payable on death to appellant, decedent’s brother, decree of the Queens County Surrogate’s Court adjudging the transfers by decedent to appellant by such registration to be fraudulent and void; that the administratrix is entitled to the ownership and possession of the proceeds thereof; directing appellant to redeem the bonds and surrender the proceeds thereof to the administratrix; and directing the administratrix to administer such proceeds as part of decedent’s estate, reversed upon the law and the facts, with costs, payable out of the estate, and the petition dismissed, without costs. It is our opinion that, under the regulations of the Secretary of the Treasury of the United States applicable to these bonds at the time of their purchase and registration, the designated beneficiary named in the bonds acquired a present interest and fixed right therein. (See Matter of Beyo, 180 Mise. 32, and eases there cited.) There being no proof that at the time of the purchase or issuance of the bonds decedent was insolvent or, indeed, had any creditors whatever, it cannot be held that the registration of the bonds in beneficiary form at that time constituted a fraudulent conveyance under article 10 of the Debtor and Creditor Law. Nolan, P. J., Carswell, Sneed, Wenzel and MacCrate, JJ., concur. [195 Misc. 754.]